DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 1/30/2022 amended claims 1-3, 5-9, 16, and 18, and cancelled claims 12-15. Claims 1-11, and 16-20 are currently pending herein.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yangzhou Du (Applicant’s representative) on 2/09/2022.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 11, with the following: 
the lifting mechanism includes a bearing component;
Replace Claim 7, line 2, with the following: 
the lifting mechanism includes the bearing component and a cylinder seat fixed on the
Allowable Subject Matter
Claims 1-11, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: An electric pallet truck, comprising: a frame; a lifting unit adjusting a height of the frame; and a walking unit wherein: the driving mechanism includes a gear transmission unit and a gear box accommodating the gear transmission unit; the lifting mechanism includes a bearing component; the gear box is located at a bottom of the bearing component; the gear transmission unit includes a second motor fixed on the gear box, a drive gear rotatably connected with the second motor, and a gear sleeve rotatably connected with the drive gear; the gear sleeve is fixedly connected with a driving wheel; a rotation of the second motor drives a rotation of the drive gear and a rotation of the gear sleeve; the gear transmission unit includes a shaft gear disposed between the drive gear and the gear sleeve; and the shaft gear is coaxially disposed with the drive gear and meshes with the gear sleeve; the gear transmission unit includes a pinion gear disposed between the second motor and the drive gear; and the pinion gear is sleeved on a motor shaft of the second motor and meshes with the drive gear, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of electric pallet trucks (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claims as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618